Citation Nr: 0511431	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for Osgood-Schlatter's disease of the right knee.

2.  Entitlement to a disability rating in excess of 
10 percent for Osgood-Schlatter's disease of the left knee.

3.  Entitlement to a compensable disability rating for 
sinusitis.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the ratings for the bilateral knee 
disabilities from zero to 10 percent, denied a compensable 
rating for sinusitis, and determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for hearing loss.  

The veteran perfected an appeal of the denials of higher 
ratings for the bilateral knee disabilities and sinusitis, 
but failed to include the issue of service connection for 
hearing loss in his February 2003 substantive appeal.  The 
Board finds, therefore, that the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for hearing loss is not within its 
jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993) (although a notice of 
disagreement is timely filed, the veteran must timely submit 
a substantive appeal in order to perfect the appeal); 
38 C.F.R. § 20.200 (2004).

The issue of entitlement to a compensable disability rating 
for sinusitis is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  Osgood-Schlatter's disease of the right knee is 
manifested by tenderness over the tibial tubercle, with no 
other functional limitations due to the service-connected 
Osgood-Schlatter's disease.

3.  Osgood-Schlatter's disease of the left knee is manifested 
by tenderness over the tibial tubercle, with no other 
functional limitations due to the service-connected Osgood-
Schlatter's disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for Osgood-Schlatter's disease of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5015, 5260, 5261 (2004).

2.  The criteria for a disability rating in excess of 
10 percent for Osgood-Schlatter's disease of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5015, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher ratings 
for his bilateral knee disability because the pain in his 
knees significantly impairs his ability to ambulate.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2001 by informing 
him of the provisions of the VCAA, the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf, and the need to advise VA 
of or submit any additional evidence relevant to the claim.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

Although the RO did not inform the veteran of the specific 
evidence needed to establish entitlement to higher ratings in 
the April 2001 notice, the RO has also provided him a copy of 
the appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  In these documents the 
RO notified him of the specific criteria for higher ratings, 
the reasons for the determinations made regarding his claim, 
and the need to submit medical evidence that established 
entitlement to higher ratings.  In these documents the RO 
also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on his behalf, and any 
evidence he identified that the RO was unable to obtain.  The 
Board finds that in all of these documents the RO informed 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.  
The Board also finds that the veteran has not been prejudiced 
by any deficiency in the content of the April 2001 section 
5103(a) notice.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The veteran has submitted private medical records and reports 
in support of his claim.  In addition, the RO provided him VA 
medical examinations in May 2001 and February 2003.  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  If an unlisted condition is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2004).  The regulations prohibit the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation.  
38 C.F.R. § 4.14 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).

In the March 2002 rating decision the RO rated the bilateral 
knee disability as analogous to benign new growths of the 
bones.  Benign new growths of the bones are to be rated as 
degenerative arthritis based on limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5015 (2004).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, and a 20 percent rating where flexion is limited 
to 30 degrees.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, and a 20 percent rating if limited to 
15 degrees.  38 C.F.R. § 4.71a (2004).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service medical records show that when examined 
on separation from service in April 1969, he was found to 
have Osgood-Schlatter's disease in both knees.  The service 
medical records are, however, negative for any complaints or 
treatment pertaining to the knees.  Examination by VA in 
November 1969 revealed no abnormalities in the knees.  In a 
May 1970 rating decision the RO granted service connection 
for bilateral Osgood-Schlatter's disease, rated as non-
compensable.  The non-compensable rating was in effect from 
June 1969 to March 2001.

There is no additional medical evidence documenting any 
complaints or clinical findings pertaining to the knees until 
the veteran was examined in May 2001 in conjunction with his 
claim for an increased rating.  During that examination he 
reported having had bilateral knee pain since he was 18 years 
of age, which had gotten progressively worse over the years.  
He complained of his knees giving way five to six times a 
week, and he used a cane for ambulation.

On examination he walked with a normal gait and station.  
Alignment of the knees was good, and there were callosities 
over the tibial tuberosities, right greater than left.  There 
was tenderness to palpation in that area, in the medial and 
lateral joint line, and over the patellar tendon.  Active 
range of motion was from zero to 130 degrees, limited to 
100 degrees due to pain.  There was no evidence of 
instability.  An X-ray study revealed prominence of the 
tibial tuberosities consistent with Osgood-Schlatter's 
disease and joint space narrowing, which the examiner 
diagnosed as mild degenerative joint disease.  The examiner 
did not provide an opinion regarding an etiological 
relationship between the Osgood-Schlatter's disease and the 
mild degenerative joint disease.  

Based on the results of the May 2001 examination, in the 
March 2002 rating decision the RO increased the ratings for 
Osgood-Schlatter's disease of the right and left knees from 
zero to 10 percent, respectively.  The RO based the 
10 percent ratings on evidence of painful or limited motion 
of the knee joints.

The veteran presented a June 2002 treatment record from his 
private orthopedist documenting his complaints of knee pain.  
Examination showed marked crepitus, but full range of motion, 
and no instability.  The orthopedist interpreted an X-ray 
study as showing severe degenerative changes in the 
patellofemoral joints, bilaterally, with subluxation, and 
moderate degenerative changes in the tibiofemoral joints, 
bilaterally.

A November 2002 treatment record from the same orthopedist 
shows that the veteran continued to complain of chronic, 
constant pain and instability in the knees, with the knees 
giving way.  The orthopedist noted that the veteran was 
receiving VA benefits for Osgood-Schlatter's disease.  The 
orthopedist was unable to fully examine the knees due to the 
veteran's complaints of pain.  He found that the veteran had 
tenderness over the tibial tubercle secondary to Osgood-
Schlatter's disease, but that the degenerative arthritis in 
his knees was not related to the Osgood-Schlatter's disease.

In light of the findings made by the private orthopedist in 
the November 2002 treatment record, the RO requested a VA 
orthopedic examination in February 2003.  During the 
examination the veteran reported having had significant knee 
pain while in service, which was diagnosed as Osgood-
Schlatter's disease, and that the condition of his knees had 
deteriorated since then.  He complained of debilitating pain, 
crepitance, decreased range of motion, and swelling in the 
knees.

On examination there was prominence of the tibial tubercles, 
bilaterally, but they were not red, inflamed, or tender.  
There was diffuse tenderness throughout the knees and limited 
motion, although the veteran resisted any attempts to 
passively move the knees due to pain.  The examination 
resulted in a diagnosis of degenerative joint disease of the 
knees.

The examiner explained that Osgood-Schlatter's disease is a 
disease of adolescence involving inflammation of the tibial 
apophysis.  He stated that once the tibial apophysis fused 
with the tibia, the Osgood-Schlatter's disease resolved and 
was no longer considered to be Osgood-Schlatter's disease.  
He stated based on this analysis that the veteran, who was 
55 years old, no longer had Osgood-Schlatter's disease.  He 
stated that the current pathology in the veteran's knees was 
degenerative joint disease.  He was unable to fully assess 
the disability due to the degenerative joint disease because 
of the veteran's resistance.  He further stated that the 
arthritis is mild in appearance on X-ray.

In summary, the evidence shows that the veteran has 
disability in both knees.  The examiner in February 2003 
found that the disability was due to degenerative joint 
disease, not Osgood-Schlatter's disease, in that the veteran 
no longer had Osgood-Schlatter's disease.  His private 
orthopedist provided the opinion that the degenerative joint 
disease is not related to the Osgood-Schlatter's disease that 
he had in service.  The disability due to degenerative joint 
disease cannot be considered in determining the appropriate 
rating for Osgood-Schlatter's disease.  See 38 C.F.R. § 4.14 
(2004).  The rating to be assigned for the service-connected 
bilateral knee disability cannot, therefore, be based on all 
the functional limitations that now pertain to the knees.

The examiner in May 2001 and the veteran's private 
orthopedist in November 2002 found evidence of tenderness 
over the tibial tubercles, bilaterally.  Assuming that that 
tenderness is a residual of the service-connected Osgood-
Schlatter's disease, and not due to degenerative joint 
disease, any disability resulting from that limited symptom 
is appropriately compensated by the 10 percent ratings, 
respectively, that the RO has granted for the bilateral knee 
disability.  Because any additional disability in the knees 
cannot be considered in determining the appropriate rating, 
the Board finds that the criteria for higher ratings for the 
bilateral knee disabilities are not met.  For that reason the 
preponderance of the evidence is against the claim of 
entitlement to disability ratings in excess of 10 percent for 
Osgood-Schlatter's disease of the right and left knees, 
respectively.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for Osgood-Schlatter's disease of the right knee 
is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for Osgood-Schlatter's disease of the left knee is 
denied.


REMAND

The veteran has also claimed entitlement to an increased 
rating for sinusitis.  The Rating Schedule provides a 
30 percent rating if the sinusitis is manifested by three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  The 
disorder is rated at 10 percent if manifested by one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The disorder is non-compensable if only detected 
by X-ray.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, General Rating Formula for Sinusitis 
(2004).

The veteran presented a December 2002 report from his private 
physician indicating that he had treated the veteran for some 
time for chronic sinusitis.  He stated that the veteran had 
experienced three incapacitating episodes per year, but he 
did not indicate whether the "incapacitating episodes" 
required bed rest and four to six weeks of antibiotic 
treatment by a physician.  The physician's actual treatment 
records are relevant in determining whether the criteria for 
a compensable rating are met, and should be considered prior 
to determining the merits of the veteran's appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (if VA is 
put on notice of the existence of relevant evidence, VA 
should obtain those records before proceeding with the 
appeal).

In addition, the veteran has not been afforded a VA medical 
examination since May 2001.  In order to ensure that the 
merits of his appeal are based on current evidence, the RO 
should provide him an additional examination in order to 
determine the frequency and severity of any episodes of 
sinusitis.

Accordingly, this issue is remanded for the following:

1.  The RO should obtain the names and 
addresses of
all medical care providers who treated 
the veteran for sinusitis since February 
2000.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from the 
physician providing the December 2002 
medical report.

2.  The veteran should be provided a VA 
medical examination in order to determine 
the severity of his sinusitis.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.  

The examiner should conduct an 
examination of the sinuses and describe 
all of the symptoms of sinusitis.  The 
examiner should also document the 
frequency and duration of sinusitis 
attacks, and determine whether any of the 
attacks have required bed rest and 
treatment with an antibiotic.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
rating assigned for sinusitis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


